      Case 1:15-cv-06549-CM-RWL Document 270 Filed 06/26/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 SERGEANTS BENEVOLENT ASSOCIATION                       ) Civil Action No.: 1:15-CV-06549
 HEALTH & WELFARE FUND, INDIVIDUALLY                    )
 AND ON BEHALF OF ITSELF AND ALL                        )
 OTHERS SIMILARLY SITUATED,                             )
                                                        )
                              Plaintiff,                )
 v.                                                     )
                                                        )
 ACTAVIS, PLC, FOREST LABORATORIES,                     )
 LLC, MERZ GMBH & CO. KGAA, MERZ                        )
 PHARMA GMBH & CO. KGAA, MERZ                           )
 PHARMACEUTICALS GMBH, AMNEAL                           )
 PHARMACEUTICALS, LLC, TEVA                             )
 PHARMACEUTICALS USA, INC., TEVA                        )
 PHARMACEUTICAL INDUSTRIES, LTD.,                       )
 BARR PHARMACEUTICALS, INC., COBALT                     )
 LABORATORIES, INC., UPSHER-SMITH                       )
 LABORATORIES, INC., WOCKHARDT                          )
 LIMITED, WOCKHARDT USA LLC, SUN                        )
 PHARMACEUTICALS INDUSTRIES, LTD., DR.                  )
 REDDY’S LABORATORIES LTD., and DR.                     )
 REDDY’S LABORATORIES INC.,                             )
                       Defendants.                      )
                                                        )

                                  JOINT STATUS REPORT

       The parties submit this Joint Status report pursuant to the April 26, 2019 Order entered by

Magistrate Judge Robert Lehrburger (ECF No. 256).

Mediation

       As previously stated, the End Payor Plaintiff (“EPP”) did not reach resolution through

mediation with Forest and Merz (the “Brand Defendants”). The EPP and the Generic Defendants

engaged in mediation in New York City on April 3, 2019, with Jonathan Marks. Subsequent

efforts resulted in signed settlement agreements between the EPP on behalf of a putative
      Case 1:15-cv-06549-CM-RWL Document 270 Filed 06/26/19 Page 2 of 4



settlement class and Wockhardt, and with Amneal, Sun, and Upsher-Smith. The EPP did not

reach agreement with the remaining Generic Defendants: Dr. Reddy’s, Teva, Cobalt or Barr.

Pursuant to those agreements, the EPPs and Wockhardt, Amneal, Sun, and Upsher-Smith have

agreed to a stay of proceedings other than those incident to the settlement agreement and the

settlement process, subject to the court’s approval of the settlement, and will make formal filings

necessary to effectuate that stay.

Case Schedule

       Except as to the settling defendants, Wockhardt, Amneal, Sun, and Upsher-Smith,1 the

parties believe it would be beneficial to meet and confer regarding the remaining schedule in this

matter. The parties would then submit to the Court the parties’ views concerning further

proceedings in this matter. The plaintiff believes it would be beneficial to hold a Case Management

Conference to address the remaining fact discovery, including discovery as to third parties, and

expert discovery for class certification and merits.

Pending motions

There are no pending motions.

Dated: June 26, 2019                          By: __Lori A. Fanning____________________
                                                     Marvin A. Miller
                                                     Lori A. Fanning
                                                     MILLER LAW LLC
                                                     115 South LaSalle Street, Suite 2910
                                                     Chicago, IL 60603
                                                     Telephone: (312) 332-3400
                                                     MMiller@millerlawllc.com
                                                     LFanning@millerlawllc.com



1   Given the settlements, the parties will request a stay of proceedings as to defendants
    Wockhardt, Amneal, Sun, and Upsher-Smith until settlement approval and these defendants
    would not be subject to a case management order going forward.

                                                   2
      Case 1:15-cv-06549-CM-RWL Document 270 Filed 06/26/19 Page 3 of 4



                                             Peter Safirstein
                                             Elizabeth Metcalf
                                             SAFIRSTEIN METCALF
                                             The Empire State Building
                                             350 Fifth Avenue, Suite 5960
                                             New York, New York 10118
                                             Telephone: (212) 201-2845
                                             PSafirstein@SafirsteinMetcalf.com
                                             EMetcalf@Safirsteinmetcalf.com

                                             Counsel for Plaintiff

Jonathan Berman                          Jay P. Lefkowitz, P.C.
Jon Heintz                               Devora W. Allon
JONES DAY                                Alexandra Strang
51 Louisiana Avenue, NW                  KIRKLAND & ELLIS LLP
Washington, DC 20001                     601 Lexington Avenue
Telephone: (202) 879-3939                New York, NY 10022
Facsimile: (202) 879-1700                Telephone: (212) 446-6456
                                         Facsimile: (212) 446-4900
Eric P. Stephens
JONES DAY                                Counsel for Defendants Amneal
250 Vesey Street                         Pharmaceuticals, LLC, Upsher-Smith
New York, NY 10281                       Laboratories, Inc., and Sun Pharmaceutical
Telephone: (202) 326-3916                Industries Ltd.
Fax: (212) 755-7306

Counsel for Defendants
Dr. Reddy’s Laboratories, Ltd. and Dr.
Reddy’s Laboratories, Inc.

Christopher T. Holding                   Martin M. Toto
Sarah K. Frederick                       Heather K. McDevitt
GOODWIN PROCTER LLP                      WHITE & CASE LLP
100 Northern Avenue                      1221 Avenue of the Americas
Boston, MA 02210                         New York, NY 10020
Telephone: (617) 570-1000                Telephone: (212) 819-8200
Facsimile: (617) 523-1231
                                         Counsel for Defendants Actavis plc, Forest
Counsel for Defendants                   Laboratories, LLC, Merz Pharma GmbH &
Teva Pharmaceuticals USA, Inc., Teva     Co., KGaA, Merz Gmbh & Co., KGaA, and
Pharmaceutical Industries Ltd., Barr     Merz Pharmaceuticals GmbH
Pharmaceuticals, Inc., and Cobalt
Laboratories, Inc.



                                         3
     Case 1:15-cv-06549-CM-RWL Document 270 Filed 06/26/19 Page 4 of 4



William Alfred Escobar
Damon William Suden
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7771
Facsimile: (212) 808-7897

Counsel for Defendants Wockhardt Limited
and Wockhardt USA LLC




                                           4
